EXHIBIT 12.01 EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Computation of Ratios of Earnings to Fixed Charges Third Quarter First Nine Months (Dollars in millions) 2009 2008 2009 2008 Earnings from continuing operations before income taxes (1) $ 170 $ 148 $ 278 $ 454 Add: Interest expense 20 23 63 74 Appropriate portion of rental expense (2) 4 5 11 14 Amortization of capitalized interest 2 1 6 5 Earnings as adjusted $ 196 $ 177 $ 358 $ 547 Fixed charges: Interest expense $ 20 $ 23 $ 63 $ 74 Appropriate portion of rental expense (2) 4 5 11 14 Capitalized interest 1 14 10 Total fixed charges $ 24 $ 29 $ 88 $ 98 Ratio of earnings to fixed charges 8.2x 6.1x 4.1x 5.6x (1) Because the Company has exited the PET business in the European region, results related to sales of PET products manufactured at the Spain, the Netherlands, and United Kingdom sites are presented as discontinued operations for 2008.For additional information, see Note 2, "Discontinued Operations", to the Company's unaudited consolidated financial statements in Part I, Item 1 of this quarterly report on Form 10-Q. (2) For all periods presented, the interest component of rental expense is estimated to equal one-third of such expense. 77
